Citation Nr: 1207361	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for the cause of the Veteran's death.

2.	Entitlement to service connection for multiple myeloma, to include as secondary to in-service exposure to radiation and chemicals, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Sister-in-law

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1972 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran and her sister-in-law testified at a hearing before a Decision Review Officer (DRO) in February 2010 and at a Board hearing at the RO in Denver, Colorado in December 2011.  These transcripts have been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's death from multiple myeloma is attributable to radiation and chemical exposure in service.

In August 2011, a VA oncologist addressed the etiology of the multiple myeloma, asserting that given the lack of verified exposure to radiation, he was unable to provide an opinion without resort to speculation.  He also indicated that if the Veteran's exposure to radiation was verified by the Department of Defense, he would support a relationship between multiple myeloma and service.  The examiner indicated he had reviewed the claims file.  This is curious as there is evidence on file regarding the extent of the Veteran's radiation exposure.  A March 2006 letter from the Department of the Army determined that the Veteran was exposed to ionizing radiation and assigned an approximate exposure amount.  See also May 2007 statement from the Chief Public Health and Environmental Hazards Officer.  Based on this level of exposure, it was opined that there was no reasonable possibility that the Veteran's multiple myeloma resulted from radiation exposure or exposure to sarin, cyclosarin or oil well fires.  Given the inadequacy of the August 2011 opinion, this case must be remanded so that an addendum opinion can be obtained which takes into account a thorough review of the claims file.  

The Board notes that in February 2010 the Veteran's sister-in-law apparently submitted pictures and journal entries as evidence.  A January 2011 letter from the RO also informed the Appellant that it would be keeping the pictures.  Neither the pictures nor journal entries are on file.  On remand, attempts should be made to obtain any outstanding evidence.

Furthermore, the Board observes that the June 2007 rating decision, December 2008 statement of the case, and September 2011 supplemental statement of the case lists two issues on appeal: service connection for multiple myeloma for accrued benefits purposes and service connection for cause of death.  None of the aforementioned documents provides an ample discussion regarding service connection for the cause of the Veteran's death.  38 C.F.R. § 19.26 (2011).  On remand, appropriate action should be taken. 

Accordingly, the case is REMANDED for the following action:

1.	Locate the pictures submitted in February 2010 and associate them with the claims file.  The AOJ should also determine if the Veteran's journal entries were previously submitted, and if so, associate them with the claims file.

2.	Request the August 2011 VA examiner to review the claims file, including a copy of this REMAND, and offer an addendum opinion regarding the etiology of the Veteran's multiple myeloma.  The examiner should review the evidence of record, to include a March 2006 letter from the Department of the Army which assigned a level of radiation exposure for the Veteran, as well as the May 2007 letter from the Chief Public Health and Environmental Hazards Officer.  The examiner should offer an addendum opinion as to whether it is at least as likely as not that the Veteran's multiple myeloma was caused by, or due to, exposure to chemicals and/or radiation during service in Southwest Asia.

If the August 2011 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the addendum opinion.  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	After completing the above, and any other development deemed necessary, readjudicate the Appellant's claims based on the entirety of the evidence.  In particular, a merits consideration of the cause of death claim should be made which includes a detailed rationale.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

